Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on January 04, 2022 for Application No. 17/273,346. By the amendment, claims 1-10 are pending with claims 1-8 and 10 being amended.

Allowable Subject Matter
Claims 1-10 are allowed.
The statement of reasons for the indication of allowed subject matter regarding to the above claims is indicated in the prior office action, mailed 10/06/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on 01/04/2022 has been entered. Applicant’s amendment have overcome each and every objection of claims 1-8 and 10 and the rejection of claims 8 and 10 being rejected under 35 U.S.C § 112(b) indicated in the prior office action. The objections and rejection of the claims have been withdrawn.

Response to Arguments
Applicant’s arguments on pages 4 and 5 of the Remarks, filed 01/04/2022, with respect to claims 8 and 10 being rejected under 35 USC § 112(b) have been fully considered and are persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659